


Exhibit 10.1


RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO THE SEACOR HOLDINGS INC.
2014 SHARE INCENTIVE PLAN




THIS RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), dated as of
[________], 20[__], is between SEACOR Holdings Inc., a Delaware corporation (the
“Company”), and [______________] (the “Grantee”).


W I T N E S S E T H :


WHEREAS, the Grantee is an employee of, or consultant to, the Company or its
Affiliates; and


WHEREAS, the Company desires to issue and grant to the Grantee, and the Grantee
desires to accept, Shares, upon the terms and subject to the conditions herein
set forth;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.    Grant of Restricted Stock. In recognition of the Grantee’s commitment to
the continued growth and financial success of the Company, the Company hereby
grants to the Grantee a total of [__________] restricted Shares (the “Restricted
Stock”). Except as otherwise provided herein including, without limitation, the
provisions of Paragraph 4 hereof, the Grantee shall have with respect to the
Restricted Stock all of the rights of a holder of Shares, including the right to
receive dividends, if paid, and the right to vote the Shares, provided, however,
that, prior to the record date for any dividend, the Committee shall determine,
in its sole discretion, whether (i) the Grantee shall immediately receive the
dividend on the Restricted Stock on the payment date, notwithstanding the
vesting date of the underlying Restricted Stock as set forth in Paragraph 2
below or (ii) the amount of the dividend otherwise payable on the Restricted
Stock shall be held in escrow from and after the dividend payment date until the
Restricted Stock vests, at which time the amount of the dividend shall be paid
to the Grantee. Unless otherwise directed by the Committee, the Restricted Stock
shall be held in book entry form with appropriate restrictions relating to the
transfer of such Shares.


2.    Vesting.


Subject to the terms and conditions set forth herein, including, without
limitation, the provisions of Paragraph 5 hereof, beneficial ownership without
the restrictions set forth in Paragraph 1 hereof (“Beneficial Ownership”) of the
Restricted Stock shall vest in the Grantee as follows and on the respective
dates herein set forth (each such date, a “Vesting Date”):


DATE
NUMBER OF SHARES
[________], 20[__]
20% of the Restricted Stock
[________], 20[__]
20% of the Restricted Stock
[________], 20[__]
20% of the Restricted Stock
[________], 20[__]
20% of the Restricted Stock
[________], 20[__]
20% of the Restricted Stock



Notwithstanding the foregoing, Beneficial Ownership of all of the aforementioned
shares of Restricted Stock shall vest immediately, without any action on the
part of the Company (or its successor as applicable) or the Grantee if, prior to
a Forfeiture (as defined below) by the Grantee pursuant to Paragraph 4 hereof,
any of the following events occur:


(i)
the death of the Grantee;



(ii)
the Grantee’s formal retirement from employment with the Company under
acceptable circumstances as determined by the Committee in its sole discretion
(which determination may be conditioned upon, among other things, the Grantee
entering into a non-competition agreement with the Company); and



(iii)
the termination of the Grantee’s employment with the Company and/or its
Affiliates, as applicable, by the Company (or applicable Affiliates) without
Cause (including upon or following the Grantee’s Disability).



3.    Non-Transferability of Restricted Stock. Except as expressly provided in
Paragraph 2 hereof, prior to the applicable Vesting Dates, no unvested
Restricted Stock (nor any interest therein) may be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, shall not be assignable by
operation of law and shall not be subject to execution, attachment or similar
process. Any attempted sale, assignment, transfer, pledge, hypothecation or
other disposition of any unvested Restricted Stock

1

--------------------------------------------------------------------------------




contrary to the provisions hereof shall be null and void and without effect.
Notwithstanding the foregoing, unvested Restricted Stock may be transferred by
the Grantee solely to the Grantee’s spouse, siblings, parents, children and
grandchildren or trusts for the benefit of such persons or partnerships,
corporations, limited liability companies or other entities owned solely by such
persons, including trusts for such persons.


4.    Forfeiture.


A.    Except upon occurrence of the events set forth in Paragraphs 2 hereof, or
as otherwise provided pursuant to Paragraph 5 hereof, or as otherwise provided
by the Committee, upon termination of the Grantee’s employment with the Company
and/or its Affiliates, as applicable, prior to vesting of Beneficial Ownership
in all of the Restricted Stock, and notwithstanding the provisions of Paragraph
2 hereof, Beneficial Ownership of the remaining unvested Restricted Stock shall
not vest in the Grantee and all such unvested Restricted Stock shall immediately
thereupon be forfeited by the Grantee to the Company (a “Forfeiture”) without
any consideration therefor.


B.    From and after the occurrence of such Forfeiture, and notwithstanding any
provision herein to the contrary including, without limitation, the provisions
of Paragraph 1 hereof, the Grantee shall have no rights to or interests in any
of the forfeited Restricted Stock.


5.    Adjustment Provisions; Change of Control


A.
The Restricted Stock shall be subject to adjustment as provided in Section 4(b)
of the Plan.



B.    The Restricted Stock shall be subject to Section 13 of the Plan upon and
following a Change of Control.


6.    Representations and Warranties of Grantee. The Grantee hereby represents
and warrants to the Company as follows:


A.    The Grantee has the legal right and capacity to enter into this Agreement
and fully understands the terms and conditions of this Agreement.


B.    The Grantee is acquiring the Restricted Stock for investment purposes only
and not with a view to, or in connection with, the public distribution thereof
in violation of the Securities Act of 1933, as amended (the “Securities Act”).


C.    If any Restricted Stock shall be registered under the Securities Act, no
public offering (otherwise than on a national securities exchange, as defined in
the Securities Exchange Act of 1934, as amended) of any Shares acquired
hereunder shall be made by the Grantee (or any other person) under such
circumstances that he or she (or such person) may be deemed an underwriter, as
defined in the Securities Act.


D.    The Grantee understands and agrees that none of the Restricted Stock may
be offered, sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of except in compliance with this Agreement and the Securities Act
pursuant to an effective registration statement or applicable exemption from the
registration requirements of the Securities Act and applicable state securities
or “blue sky” laws, and then only in accordance with the SEACOR Holdings Inc.
Insider Trading and Tipping Procedures and Guidelines (the “Insider Trading
Policy”). The Grantee further understands that the Company has no obligation to
cause or to refrain from causing the resale of any of the Restricted Stock or
any other Shares or shares of its capital stock to be registered under the
Securities Act or to comply with any exemption under the Securities Act which
would permit the shares of the Restricted Stock to be sold or otherwise
transferred by the Grantee. The Grantee further understands that, without
approval in writing pursuant to the Insider Trading Policy, no trade may be
executed in any interest or position relating to the future price of Company
securities, such as a put option, call option, or short sale (which prohibition
includes, among other things, establishing any “collar” or other mechanism for
the purpose of establishing a price).


E.    Notwithstanding anything herein to the contrary, the Company shall have no
obligation to deliver any Shares hereunder or make any other distribution of
benefits under hereunder unless such delivery or distribution would comply with
all applicable laws (including, without limitation, the Securities Act), and the
applicable requirements of any securities exchange or similar entity.


7.    Notices. Any notice required or permitted hereunder shall be deemed given,
if to the Grantee, when delivered (a) by a nationally recognized overnight
delivery service (receipt requested), (b) by e-mail or other electronic means,
or (c) by certified or registered mail, return receipt requested, postage
prepaid, at such address as the Company shall maintain for the Grantee in its
personnel records or such other address as he or she may designate in writing to
the Company. Grantee will promptly notify the Company in writing upon any change
in Grantee’s mailing address or e-mail address. Any notice required or permitted
hereunder shall be deemed given, if to the Company, when delivered by certified
or registered mail, return receipt requested, postage prepaid, to the Company,
at 2200 Eller Drive, PO Box 13038, Fort Lauderdale, FL 33316, Attention:
Corporate Secretary or such other address as the Company may designate in
writing to the Grantee.



2

--------------------------------------------------------------------------------




8.    Withholding. All payments or distributions of Restricted Stock or with
respect thereto shall be net of any amounts required to be withheld pursuant to
applicable federal, national, state and local tax withholding requirements. The
Company shall have the right to withhold the amount of such taxes from any other
sums due or to become due from the Company to the Grantee as the Company shall
determine. The Company may, in its discretion and subject to such rules as it
may adopt (including any as may be required to satisfy applicable tax), permit
the Grantee to pay all or a portion of the federal, national, state and local
withholding taxes arising in connection with the Restricted Stock or any
payments or distributions with respect thereto by electing to have the Company
withhold Shares having a Fair Market Value equal to the amount to be withheld,
provided that such withholding shall only be at rates required by applicable
statues or regulations.


9.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.


10.    Amendment and Termination. Subject to the terms of the Plan, this
Agreement may not be amended or terminated unless such amendment or termination
is in writing and duly executed by each of the parties hereto.


11.    Tenure. The Grantee’s right to continue to serve the Company or any of
its Affiliates as an officer, employee, or otherwise, shall not be enlarged or
otherwise affected by the award hereunder.


12.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.


13.    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Grantee, his or her executors, administrators, personal representatives and
heirs. In the event that any part of this Agreement shall be held to be invalid
or unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.


14.    Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the Restricted Stock and supersedes all prior
agreements, discussions and understandings with respect to such subject matter.


15.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.


16.    Clawback. The Restricted Stock and the Shares issued upon vesting of the
Restricted Stock will be subject to such clawback provisions as may be required
to be made pursuant to any applicable law, government regulation or stock
exchange listing requirement, or other applicable Company policy.


17.    2014 Share Incentive Plan Controls. This Agreement is subject to all
terms and provisions of the SEACOR Holdings Inc. 2014 Share Incentive Plan (and
as amended, modified or supplemented from time to time, the “Plan”), which are
incorporated herein by reference. In the event of any conflict, the terms and
provisions of the Plan shall control over the terms and provisions of this
Agreement. All capitalized terms herein shall have the meanings given to such
terms by the Plan unless otherwise defined herein or unless the context clearly
indicates otherwise.


IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.


SEACOR HOLDINGS INC.




______________________________________________    
Paul L. Robinson
Senior Vice-President and General Counsel


The undersigned hereby accepts, and agrees to, all terms and provisions of the
foregoing Restricted Stock Grant Agreement.




______________________________________________    
Name: ________________________________________
Dated: ________________________________________    





3